EXHIBIT 10.1




DARTMOUTH - PHYTOMEDICAL TECHNOLOGIES RESEARCH AGREEMENT







This Agreement, effective this 1st day of June 2007, between




TRUSTEES OF DARTMOUTH COLLEGE, a non-profit educational institution existing
under the laws of the State of New Hampshire, and being located at Hanover, New
Hampshire 03755, hereinafter called Dartmouth, and PHYTOMEDICAL TECHNOLOGIES
INC., a corporation of the State of Nevada, with a principal place of business
at 100 Overlook Dr., 2nd Flr., Princeton, NJ 08540, hereinafter called
PHYTOMEDICAL.




WHEREAS, Dartmouth under the direction of Principal Investigator Gordon Gribble,
Ph.D., wishes to further research and development for anti-tumor bis-acridines,
as described in the Research Plan (Attachment B); and




WHEREAS, PHYTOMEDICAL wishes to sponsor such research under the terms and
conditions hereinafter set forth;




NOW THEREFORE, in consideration of the premises and the faithful performance of
the covenants herein contained, IT IS AGREED:




Section 1.  Affiliate.  "Affiliate" shall mean a legal entity at least 50% of
the voting stock of which is owned directly or indirectly by PHYTOMEDICAL.




Section 2.  Agreement.  "Agreement" shall mean this Research Agreement.




Section 3.  Effective Date.  "Effective Date" shall mean the date first written
above and shall be the Effective Date of this Agreement.




Section 4. Dartmouth Pre-existing Know-How.  “Dartmouth Pre-existing Know-How”
shall mean the ideas, methods, inventions, improvements, characterization and
techniques developed by Dartmouth prior to this agreement relating the US Patent
6,187,787 issued February 13, 2001 to Dartmouth College; "Bis(9-Aminoacridine)
DNA Intercalating Agents Having Antitumor Activity.")




Section 5.  Dartmouth Know-How.  "Dartmouth Know-How" shall mean the ideas,
methods, inventions, improvements, characterization and techniques hereinafter
developed by Dartmouth relating to anti-tumor bis-acridines, pursuant to the
terms of this agreement.




Section 6.   Dartmouth Pre-existing Patent Rights.  “Dartmouth Pre-existing
Patent Rights” shall mean the US Patent 6,187,787 issued February 13, 2001 to
Dartmouth College; "Bis (9-Aminoacridine) DNA Intercalating Agents Having
Antitumor Activity").




Section 7.  Dartmouth Patent Rights.  "Dartmouth Patent Rights" shall mean any
United States or foreign patent applications and any United States Patent
issuing from such applications, and any continuations, continuations-in-part,
divisions, reissues, reexaminations or extensions thereof, owned or assignable
to Dartmouth, containing one or more claims based upon Dartmouth Know–How.




Section 8.  Joint Patent Rights.  "Joint Patent Rights" shall mean any United
States or foreign patent applications and any United States Patent issuing from
such applications, and any continuations, continuations-in-part, divisions,
reissues, reexaminations or extensions thereof, owned or assignable to Dartmouth
and PHYTOMEDICAL, containing one or more claims based upon joint inventions.  




Section 9.  Contract Period.  The "Contract Period" shall mean the period
commencing on the Effective Date and ending one year from such Effective Date.




Section 10.  Research Support.  PHYTOMEDICAL shall provide research support to
Dartmouth for laboratory research at a level of $45,500 for the Contract Period
in accordance with the attached budget, which makes up





--------------------------------------------------------------------------------

Attachment A, and the attached Research Plan which makes up Attachment B.
  Dartmouth shall have the flexibility to rebudget the funds as necessary during
the Contract Period so as to provide the Principal Investigator the opportunity
to use the funds as he deems most reasonable, provided that the funds are used
within the scope of the Research Plan.  Dartmouth shall use reasonable efforts
to perform the research as described in the Research Plan.




Section 11.  Inventions.  All inventions arising during the conduct of the
Research Plan, conceived solely by Dartmouth inventors, shall be assigned to
Dartmouth, and all inventions conceived solely by the PHYTOMEDICAL inventors
shall be assigned to PHYTOMEDICAL.  For inventions that are conceived jointly by
Dartmouth and PHYTOMEDICAL inventors, Dartmouth and PHYTOMEDICAL will hold joint
title.




Section 12.  License Rights to Pre-existing Patent Rights.  Dartmouth hereby
grants PHYTOMEDICAL the option of a world-wide, royalty-bearing exclusive
license under Dartmouth Pre-existing Patent Rights and Dartmouth Pre-existing
Know-How to make, have made, use and sell in the field of oncology-,) the
products embodying or produced through the use of Dartmouth’s Patent Rights, at
reasonable terms and condition as the parties may agree.  PHYTOMEDICAL shall
have forty five (45) days after the expiration of the Contract Period to
exercise this option.  If within ninety (90) days from the option exercise after
good faith negotiations parties fail to reach an agreement on the license terms,
or if PHYTOMEDICAL decides to forgo the option, Dartmouth shall be free to offer
commercial license rights to any third party or to dispose of its inventions or
other rights resulting therefrom in any other way it deems appropriate.




Section 13.  Patents and Patent Expenses for Pre-existing Patent Rights.
 PHYTOMEDICAL will reimburse Dartmouth for all costs associated with obtaining
and maintaining Dartmouth Pre-existing Patent Rights, which are to date:
$12,578.02.  Provided, however, if PHYTOMEDICAL decides not to license Dartmouth
Pre-existing Patent Rights, PHYTOMEDICAL shall have no obligation to reimburse
Dartmouth for such costs and in such event the option granted under Section 12
to PHYTOMEDICAL by Dartmouth shall lapse in respect to the Dartmouth
Pre-existing Patent Rights for which PHYTOMEDICAL declines to reimburse the cost
to Dartmouth.




  Section 14.  License Rights to Patent Rights.  Dartmouth hereby grants
PHYTOMEDICAL the option of a world-wide, royalty-bearing exclusive license under
Dartmouth Patent Rights, and Dartmouth Know-How, and Joint Patent Rights, to
make, have made, use and sell in the field of oncology) the products embodying
or produced through the use of Dartmouth's or joint inventions, at reasonable
terms and conditions as the parties may agree, which, in the case of ongoing
royalties, will not exceed 3% of net sales, and, in the case of a one time
license fee, not to exceed $15,000;  except to the extent of any rights required
to be granted to the Government of the United States of America pursuant to 35
U.S.C. §§200-211.  PHYTOMEDICAL shall have forty five (45) days after the
expiration of the Contract Period to exercise this option.  If within ninety
(90) days from the option exercise after good faith negotiations parties fail to
reach an agreement on the license terms, or if PHYTOMEDICAL decides to forgo the
option, Dartmouth shall be free to offer commercial license rights to any third
party or to dispose of its inventions or other rights resulting therefrom in any
other way it deems appropriate.




Section 15. Patents and Patent Expenses for Patent Rights. PHYTOMEDICAL will
reimburse Dartmouth for all costs associated with obtaining and maintaining
Dartmouth Patent Rights.  Provided, however, if PHYTOMEDICAL decides that it is
not appropriate to apply for Dartmouth Patent Rights, PHYTOMEDICAL shall have no
obligation to reimburse Dartmouth for such costs and in such event the option
granted under Section 14 to PHYTOMEDICAL by Dartmouth shall lapse in respect to
the Dartmouth Patent Rights for which PHYTOMEDICAL declines to reimburse the
cost to Dartmouth.  Dartmouth shall also have the right to obtain patent
protection on its own and at its own expense for Joint Patent Rights in the
names of Dartmouth and PHYTOMEDICAL in case PHYTOMEDICAL decides not to support
such filings, in which event the option granted under Section 14 to PHYTOMEDICAL
by Dartmouth shall lapse in respect to Dartmouth's rights under Joint Patent
Rights.

 

Section 16.  Mutual Confidentiality.   PHYTOMEDICAL and Dartmouth realize that
some information received by one party from the other pursuant to this Agreement
shall be confidential.  Any information disclosed by either party and requiring
confidential treatment shall be identified in writing as confidential or, if
disclosed orally or visually, shall be summarized and confirmed in writing as
confidential within 30 days of such disclosure and shall be maintained in
secrecy by the receiving party. Any failure by disclosing party to identify
orally disclosed information as confidential in writing shall not relieve the
receiving party of its obligations under this Agreement. Each party shall use
all reasonable measures to prevent disclosure of information, except to their
own personnel who have a need to know





--------------------------------------------------------------------------------

and such information shall not be used by either party for purposes other than
those contemplated by this Agreement for a period of three (3) years from the
termination of the Agreement, unless or until --




(a)

said information shall become known to third parties or shall become publicly
known through no fault of the receiving party, or




(b)

said information was already in the receiving party's possession prior to the
disclosure of said information to the receiving party, or




(c)

said information shall be subsequently disclosed to the receiving party by a
third party who is not under any obligation of confidentiality to the disclosing
party, or




(d)

said information is approved for disclosure by prior written consent of the
disclosing party, or




(e)

said information is required to be disclosed by court rule or governmental law
or regulation, provided that the receiving party gives the disclosing party
prompt notice of any  such requirement and cooperates with the disclosing party
in attempting to limit such disclosure, or




(f)

said information is proven independently developed by the receiving party
without recourse or access to the information.




Section 17.  Corporate Action.  Dartmouth and PHYTOMEDICAL each represent and
warrant to the other party that they have full power and authority to enter into
this Agreement and carry out the transactions contemplated hereby and that all
necessary corporate action had been duly taken in this regard.

   

Section 18.  Payments. For the rights and privileges granted under this
Agreement, PHYTOMEDICAL shall pay to Dartmouth research support as defined in
Section 8, to be paid in quarterly payments, the first to be due upon execution
of this Agreement and every three month's thereafter.  Payments will be due
within 30 days of PHYTOMEDICAL's receipt of Dartmouth's invoice




Section 19.  Reports.  Dartmouth shall furnish PHYTOMEDICAL with quarterly
reports during the term of this Agreement summarizing the research conducted in
accordance with the Research Plan.  A final written report stating the
accomplishments and significant research findings shall be submitted to
PHYTOMEDICAL within 90 days of the expiration of this Agreement.

 

Section 20.  Publications.  Dartmouth retains the rights to report on the
results of research under this Agreement in professional journals, meetings,
seminars, and the like.  Appropriate recognition of PHYTOMEDICAL's support will
be included in all such reports.  However, in recognition of PHYTOMEDICAL's
desire for patent protection, Dartmouth shall provide PHYTOMEDICAL with the
final draft of any manuscript describing studies within the pertinent field and
resulting from the sponsored research at least thirty (30) days prior to
publication.




Section 21.  Use of Name.  PHYTOMEDICAL shall not use and shall not permit to be
used by any other person or entity the name of Dartmouth,  nor any adaptation
thereof, or the name of Dartmouth's employees, in any advertising, promotional
or sales literature, or for any other purpose without prior written permission
of Dartmouth. Dartmouth acknowledges that PHYTOMEDICAL is a corporation having a
reporting obligation under the Securities Exchange Act of 1934, as amended,
which has or may have certain disclosure and filing obligations under applicable
law, including but not limited to the public announcement and disclosure of this
Agreement and the filing of the same with the United States Securities and
Exchange Commission; it is acknowledged and agreed that such disclosure and
filing shall not be deemed a violation of this Agreement.




Section 22.  Indemnity.  PHYTOMEDICAL shall defend and indemnify and hold
Dartmouth its trustees, employees, officers and agents harmless for any
judgments and other liabilities based upon claims or causes of action against
Dartmouth or its employees which arise out of (i) the design, production,
manufacture, sale, use in commerce, lease or promotion by PHYTOMEDICAL, its
Affiliates and Licensees, affiliates or agents of PHYTOMEDICAL of any product,
process or service relating to, or developed pursuant to, this Agreement or (ii)
any other activities to be carried out pursuant to this Agreement, except to the
extent that such judgments or liabilities arise in whole or in part from the
gross negligence or willful misconduct of Dartmouth or its employees,





--------------------------------------------------------------------------------

provided that Dartmouth promptly notifies PHYTOMEDICAL of any such claim coming
to its attention and that it cooperates with PHYTOMEDICAL in the defense of such
claim.  If any such claims or causes of action are made, Dartmouth shall be
defended by counsel to PHYTOMEDICAL, subject to Dartmouth's approval, which
shall not be unreasonably withheld.




DARTMOUTH MAKES NO WARRANTIES, EXPRESS OR IMPLIED, CONCERNING THE RESULTS OF
RESEARCH PERFORMED UNDER THE RESEARCH PLAN OR OF THE MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OF SUCH RESEARCH OR RESULTS







Section 23.  Termination.  Performance under this Agreement may be terminated by
PHYTOMEDICAL upon sixty (60) days written notice; performance may be terminated
by Dartmouth if circumstances beyond its control preclude continuation of the
research.  Upon termination, Dartmouth will be reimbursed as specified in
Section 14 for all costs and non-cancellable commitments incurred in the
performance of the research, such reimbursement not to exceed the total
estimated project cost specified in Section 8.




Section 24.  Prior Obligations.  Termination of this Agreement for any reason
shall not release either party from any obligation theretofore accrued.




Section 25.  Governing Law.  This Agreement shall be construed, governed,
interpreted and enforced according to the laws of the State of New Hampshire.




Section 26.  Notices.  Any notice or communication required or permitted to be
given by either party hereunder, shall be deemed sufficiently given, if mailed
by certified mail, return receipt requested, and addressed to the party to whom
notice is given as follows:




If to PHYTOMEDICAL, to:

Greg Wujek, President, CEO

PhytoMedical Technologies

100 Overlook Drive, 2nd Floor

Princeton, N.J. 08540

-------------------

If to Dartmouth, to:

 

Alla Kan, Director

Technology Transfer Office

Dartmouth College

11 Rope Ferry Road, #6210

Hanover, New Hampshire 03755-1404

                                

Section 27.  Assignment.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties hereto.
 However, PHYTOMEDICAL may not assign this Agreement in whole or in part without
the written consent of Dartmouth.




Section 28.  Entire Agreement.  This Agreement represents the entire Agreement
between the parties as of the Effective Date hereof and may only be subsequently
altered or modified by an instrument in writing.  This Agreement cancels and
supersedes any and all prior agreements between the parties which relate to the
subject matter of this Agreement.




Section 29.  Waiver.  A failure by one of the parties to this Agreement to
assert its rights for or upon any breach or default of this Agreement shall not
be deemed a waiver of such rights nor shall any such waiver be implied from
acceptance of any payment.  No such failure or waiver in writing by any one of
the parties hereto with respect to any rights, shall extend to or affect any
subsequent breach or impair any right consequent thereon.





--------------------------------------------------------------------------------

Section 30.  Severability.  The parties agree that it is the intention of
neither party to violate any public policy, statutory or common laws, and
governmental or supranational regulations; that if any sentence, paragraph,
clause or combination of the same is in violation of any applicable law or
regulation, or is unenforceable or void for any reason whatsoever, such
sentence, paragraph, clause or combinations of the same shall be inoperative and
the remainder of the Agreement shall remain binding upon the parties.




Section 31.  Mediation and Arbitration.  Both parties agree that they shall
attempt to resolve any dispute arising from this Agreement through mediation.
 Both parties agree that at least one company employee, capable of negotiating
an agreement on behalf of his company, shall, within three weeks of receipt of
written notification of a dispute, meet with at least one employee of the other
party who is also capable of negotiating an agreement on behalf of his company.
If no agreement can be reached, both parties agree to meet again within a four
week period after the initial meeting to negotiate in good faith to resolve the
dispute.  If no agreement can be reached after this second meeting, both parties
agree to submit the dispute to binding arbitration under the Rules of the
American Arbitration Association before a single arbitrator.




Section 32.  Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not constitute a part hereof.







 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate originals, by their respective officers hereunto duly authorized, the
day and year herein written.










THE TRUSTEES OF DARTMOUTH COLLEGE




 By /s/ Alla Kan

        Name:  Alla Kan

Title:  Director




Date  May 15, 2007

       




PHYTOMEDICAL TECHNOLOGIES, INC.




By /s/ Greg Wujek

Name:  Greg Wujek

Title:  President, CEO




Date  May 25, 2007





--------------------------------------------------------------------------------

ATTACHMENT A:




 

 

 

Year 1

 

WAGES / FRINGE

 

 

 

PI - Gribble

 

 

 

wages

 

 

 $               2,231.25

 

fringe

 

 

 $                  859.03

38.50%

TOTAL WAGES/FRINGE

 $               3,090.28

 

wages/fringe indirects

 

 $                         -   

0.00%

 

 

 

 

 

Asking for 1 half week

 

 

 

 

 

 

 

 

Research Assoc B

 

 

 

wages

 

 

 $             32,000.00

 

fringe

 

 

 $               7,840.00

24.50%

TOTAL WAGES/FRINGE

 $             39,840.00

 

wages/fringe indirects

 

 $                         -   

0.00%

 

 

 

 

 

Asking for 100%

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL WAGES

 

 $             34,231.25

 

TOTAL FRINGE

 

 $               8,699.03

 

TOTAL WAGES/FRINGE

 

 $             42,930.28

 

TOTAL IDCS

 

 $                         -   

0.00%

 

 

 

 

 

EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL EQUIPMENT

 

 

 

NO IDCS ON CAPITAL EQUIPMENT

 $                         -   

 

 

 

 

 

 

 

 

 

 

 

TRAVEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL TRAVEL

 

 $                         -   

 

IDCS ON TRAVEL

 

 $                         -   

0.00%

 

 

 

 

 

 

 

 

 

 

MATERIALS AND SUPPLIES

 

 

 

 

 

 

 

chemicals, solvents, expendables

 $                  569.72

 





--------------------------------------------------------------------------------






glassware

 

 

 $                  500.00

 

chromatographic

 

 $                  500.00

 

 

 

 

 

 

 

 

 

 

 

TOTAL SUPPLIES

 

 $               1,569.72

 

IDCS ON SUPPLIES

 

 $                         -   

0.00%

 

 

 

 

 

 

 

 

 

 

OTHER

 

 

 

 

 

 

 

 

 

NMR & Mass Spectrometry fees

 $               1,000.00

 

TOTAL OTHER

 

 $               1,000.00

 

 IDCS ON OTHER

 

 $                         -   

0.00%

 

 

 

 

 

 

 

 

 

 

PROJECT TOTALS

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL  DIRECTS

 

 $             45,500.00

 

 

 

 

 

 

TOTAL INDIRECTS

 

 $                         -   

 

 

 

 

 

 

PROJECT TOTALS

 

 $             45,500.00

 

 $                   45,500.00

 

 

 








--------------------------------------------------------------------------------

ATTACHMENT B:







Sponsored Research Agreement with PhytoMedical Technologies




Statement of Work




“Synthesis and Testing of Novel Bis-Acridine Antitumor Compounds”




The work at Dartmouth College will involve the chemical synthesis of novel
bis-acridines for cancer testing and evaluation.  Following the preparation of
starting materials, the Research Associate and the Principal Investigator will
design and synthesize new examples of bis-acridines that are tethered with both
flexible and semi-rigid linking chains, following the initial leads published in
the relevant Dartmouth patent.  The compounds will be submitted to PhytoMedical
for evaluation in human cancer cell lines in vitro and in vivo.









